Citation Nr: 0119331	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
traumatic injury to the heart, currently evaluated as 30 
percent disabling.

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent 
disabling.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2000 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

The veteran's current level of physical activity is not 
related to residuals of a traumatic injury to the heart but 
is related to non-service connected conditions.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals of a traumatic injury to the heart are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 7005 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, with regard to the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for 
residuals of a traumatic injury to the heart, the Board finds 
that VA has complied with the requirements of the statute.  
The appellant has not identified any evidence which may be 
pertinent to that claim which the RO has not obtained and 
considered.  The RO and the Board have notified the appellant 
of the requirements in law to establish an increased 
schedular evaluation for residuals of a traumatic injury to 
the heart. In addition, the veteran was afforded a VA 
examination to assist in rating his service connected 
disability of residuals of a traumatic injury to the heart.  
With regard to the adequacy of the examination, the Board 
notes that the report of the examination reflects that the VA 
examiner recorded the past medical history, noted the 
veteran's current complaints, conducted a physical 
examination, and rendered appropriate diagnoses.  For these 
reasons, the Board finds that the examination was adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and the notice provisions of 
the VCAA have been complied with.  The Board will, therefore, 
proceed to consider the veteran's claim on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-98 (2000) (to be codified at 38 U.S.C. 
§§ 5103, 5103A).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

The RO has rated the veteran's residuals of a traumatic 
injury to the heart under 38 C.F.R. § 4.104, Diagnostic Code 
7005, pertaining to arteriosclerotic heart disease (coronary 
artery disease).  That diagnostic code provides that: a 30 
percent evaluation is warranted for documented coronary 
artery disease resulting in workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation requires 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  An evaluation of 
100 percent requires chronic congestive heart failure, or 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Note (2) to 38 C.F.R. § 4.104 states that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.

The veteran's service medical records reveal that, in May 
1967 in Vietnam, he sustained multiple shrapnel wounds, 
including to the chest.  He was initially treated aboard a 
Naval ship and at a stateside facility before transfer to the 
National Naval Medical Center, Bethesda, Maryland, for 
evaluation of a persistent heart murmur.  A diagnosis of 
aortico-pulmonary fistula was made and, in September, under 
cardio-pulmonary bypass, the fistula was divided and the 
aortic and pulmonary artery openings repaired.  On 
examination in December 1967, an electrocardiogram (ECG) was 
within normal limits.  Examination of the heart and lungs was 
entirely within normal limits and, in particular, there were 
no murmurs, thrills, or rubs; all peripheral pulses were full 
and equal.  A chest X-ray revealed residual pleural 
thickening in the left lung base secondary to previous 
surgery.  The veteran had no complaints at that time other 
than shortness of breath on mild exertion, which was 
attributed to his obesity.  

At a VA examination in November 1968, a history of open heart 
surgery to remove a piece of shrapnel between the aorta and 
pulmonary arteries was noted.  The veteran complained of 
dyspnea on exertion.  He had no chest pain, orthopnea, or 
ankle edema.  On cardiovascular examination, there was no 
murmur or edema; peripheral pulses were normal.  Blood 
pressure, sitting, was 140/96 and then 142/92.  An ECG showed 
changes suggestive of damage to the inferior aspect of the 
heart, which might be an electrocardiographic sequela of a 
shrapnel injury.

In May 1975, a VA ECG showed no definite evidence of 
myocardial damage.  During a VA examination in May 1975, 
examination of the cardiovascular system revealed no murmurs, 
thrills, or edema, and peripheral pulses were normal.

In September 1982, the veteran was admitted to a VA Medical 
Center after he complained of feeling increased pressure on 
his chest.  On examination, he was extremely obese but in no 
distress.  His blood pressure was 166/98.  His lungs were 
clear.  A cardiac examination was unremarkable.  The 
pertinent diagnoses were morbid obesity and status post 
traumatic heart surgery for aorta-pulmonary fistula.

In December 1987, a VA ECG was borderline.  Findings included 
normal sinus rhythm and possible left atrial enlargement.  At 
a VA examination in December 1987, a history of mild 
hypertension for 2 years was noted, for which the veteran was 
not on medication.

At a VA examination in January 1997, the heart was regular in 
rate and rhythm, with no murmurs or thrills.  The lungs were 
clear to percussion and auscultation.  Heart size could not 
be determined due to the veteran's obesity.  Blood pressure 
was 160/124 sitting, 146/112 standing, and 134/96 supine.  An 
ECG revealed an incomplete right bundle branch block, which 
had developed since an ECG in December 1987, and a non-
specific T-wave abnormality.  A chest X-ray revealed blunting 
of the left costophrenic angle but was otherwise 
unremarkable.  The pertinent impressions were: arteriovenous 
fistula of the chest, incident to shrapnel fragment wound, by 
history, no abnormality detected at this time other than a 
surgical scar; arteriosclerotic heart disease, by history; 
abnormal ECG; hyperlipidemia; and hypertension.

In July 1997, the veteran was admitted to a private hospital 
with chest pain and elevated blood pressure.  After cardiac 
and pulmonary consultations, he was discharged to return to 
an adult foster care home.  The pertinent diagnoses were: 
chest pain, rule out unstable angina; uncontrolled 
hypertension; history of traumatic chest injury with reported 
open heart surgery times two; chronic obstructive pulmonary 
disease; and hyperlipidemia.

At a VA hypertension examination in May 2000, the veteran's 
hypertension was found to be under good control on 
medication.

At a VA heart examination in May 2000, a history of surgery 
to remove a shell fragment from between the veteran's aorta 
and pulmonary artery in 1967 was noted; a history of 
hypertension and congestive heart failure was also noted.  He 
was short of breath at the examination and complained of 
shortness of breath when using stairs or walking distances.  
It was noted that he had smoked 20 cigars per day for 20 
years.  He was taking multiple medications, including 
aspirin, Lasix, Lisinopril, Isoniazid, and nitroglycerin for 
chest pain and using inhalers.  A history of congestive heart 
failure and left ventricular dysfunction was noted.  He had 
no history of a myocardial infarction.  On examination, the 
veteran was 5 feet 8 inches tall and weighed 486.5 pounds.  
Blood pressure was 111/60 lying down and 109/61 sitting up.  
His pulse rate ranged from 82 to 89.  On auscultation of the 
chest, a soft systolic murmur was heard; there was a little 
wheeze on both sides, with bilateral basal crepitations; one 
plus edema was present.  Rales and edema were evidence of 
congestive heart failure.  The impressions were: congestive 
heart failure; hypertension; status post removal of shrapnel 
between aorta and pulmonary artery; left cardiomegaly 
secondary to hypertension and pulmonary artery disease; 
chronic obstructive pulmonary disease, secondary to smoking 
cigars; and hyperlipidemia.  A pharmacologic stress test 
showed an inferoapical wall Adenosine-induced defect in the 
myocardial perfusion reserve and a mild left ventricular 
dilation and left ventricular ejection fraction of 57 
percent, which is normal.

In August 2000, the VA physician who examined the veteran's 
heart in May 2000 reported that he suffered from congestive 
heart failure, hypertension, and arteriosclerotic heart 
disease which were not related to removal of shrapnel between 
the aorta and pulmonary arteries.  In response to a question 
from the RO asking for an estimate of the level of activity, 
expressed in METs, which resulted in dyspnea, fatigue, 
angina, dizziness or syncope due to the veteran's service 
connected heart wound and any conditions related to that 
injury, the examining physician stated that the veteran's 
dyspnea and fatigue on climbing stairs was not related to his 
service connected injury to the heart.

In evaluating the veteran's residuals of a traumatic injury 
to the heart under Diagnostic Code 7005, the Board notes that 
the VA examiner in 2000 found that his level of activity is 
not affected by the service connected condition but rather is 
the result of non-service connected arteriosclerotic heart 
disease, congestive heart failure and hypertension.  There is 
thus no basis for an increased disability evaluation in this 
case, in the absence of any medical evidence in support of 
the claim.  In a rating decision of February 2001, the RO 
denied the appellant's claim for secondary service connection 
for hypertension with congestive heart failure.  She has not 
appealed that determination and, consequently, the veteran's 
current heart disease and hypertension are not service 
connected and may not be considered in the evaluation of a 
history of a traumatic injury to the heart.  Entitlement to 
an evaluation in excess of 30 percent for residuals of a 
traumatic injury to the heart is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7005.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of a traumatic 
injury to the heart, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

An increased evaluation for residuals of a traumatic injury 
to the heart is denied.



REMAND

With regard to the veteran's claim of entitlement to an 
increased evaluation for PTSD, the Board notes that PTSD is 
his only service connected psychiatric disability.  He has a 
long history of schizophrenia, which is not service 
connected.

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a general formula for rating mental disorders, provide 
that a 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The veteran's service medical records are negative for 
psychiatric complaints or findings.

In February 1975, the veteran was admitted to a VA Medical 
Center suffering from delusions.  The diagnosis was 
schizophrenia, paranoid type.  The veteran left the hospital 
against medical advice.

In September 1977, the veteran was admitted to another VA 
hospital.  A history of psychiatric hospitalization 2 years 
earlier was noted.  The pertinent diagnosis was 
schizophrenia, chronic, undifferentiated type.  No symptoms 
or diagnosis of PTSD were reported.

During another VA hospitalization for psychiatric treatment 
in November 1980, the veteran was apathetic and confused; he 
indicated that he was hearing voices.  An attempt was made to 
stabilize his medication for psychotic symptoms.

In March 1983, the veteran was brought to a VA Medical Center 
by his brother-in-law after he engaged in disturbed and 
bizarre behavior; he had pulled a telephone off a wall and 
was talking incoherently.  The Axis I diagnosis was acute 
exacerbation of schizophrenia.  No symptoms or diagnosis of 
PTSD were reported.

In December 1983, the veteran was admitted to Clinton Valley 
Center, Pontiac, Michigan, by court order on a petition by 
his brother, who informed the court that the veteran had been 
wandering in the snow and threatening to kill another 
individual.

In May 1984, the veteran was admitted to a VA Medical Center 
for psychiatric treatment on a court order after assaulting 
his brother and a police officer.  His mental condition was 
stabilized by July 1984 with Haldol.  The Axis I diagnosis 
was schizophrenia, chronic, undifferentiated type.  No 
symptoms or diagnosis of PTSD were reported.

In September 1988, the veteran was admitted to a VA Medical 
Center because he was hearing voices.  He received injections 
of Prolixin.  The Axis I diagnosis was chronic schizophrenia.

The veteran was treated as an inpatient at a state mental 
hospital in March and April 1992.

In September 1992, the veteran asserted a claim of 
entitlement to service connection for PTSD.

At a VA psychiatric consultation in September 1992, it was 
noted that the veteran was regressing; he was neglectful of 
his personal hygiene and was incontinent of stool.  The 
primary diagnosis was schizophrenia, residual type, chronic.

In a statement received in October 1992, the veteran's 
brother said that the veteran had dreams of his injuries in 
Vietnam, where he sustained multiple shell fragment wounds.

From October 1992 to March 1993, the veteran was an inpatient 
at a VA Medical Center.  He had been admitted for psychiatric 
treatment due to poor ability to care for his basic physical 
needs and fecal incontinence for 10 years, which was 
worsening.  During this hospitalization, the veteran 
complained of nightmares about Vietnam.  The Axis I diagnosis 
was schizophrenia, chronic, undifferentiated type.

At a VA psychiatric examination, in March 1993, the veteran's 
history of numerous psychiatric hospitalizations was noted.  
The veteran admitted to hearing voices.  He also stated that 
he had dreams of Vietnam; he dreamed that he was going to be 
wounded.  The Axis I diagnosis were schizophrenia and PTSD.

A VA field investigation was conducted in January 1994.  The 
field investigator reported that: the veteran was living 
alone in a small house; his sister, who was his payee, gave 
him a small allowance;  every 2 weeks, he went to a mental 
health clinic for a Prolixin injection.

In August 1996, an employee of an adult foster care home 
where the veteran resided stated that he was "totally 
dysfunctional" and he had no idea when he was going to be 
incontinent.

At a VA psychiatric examination in January 1997, the examiner 
reviewed the veteran's medical records and noted that he 
carried diagnoses of schizophrenia and PTSD; schizophrenia 
had been manifested by psychotic features such as hearing 
voices and by inappropriate behavior, including smearing 
feces around his residence; the only significant symptom of 
PTSD had been nightmares.  The veteran was a poor historian 
and was unable to elaborate on any PTSD symptoms.  He 
indicated that he was still hearing voices.  The diagnoses on 
Axis I were schizophrenia and history of PTSD.  The Global 
Assessment of Functioning score was 60.  The examiner 
reported that the veteran's schizophrenia was having a 
blanket effect on his other symptoms and he did not 
demonstrate symptoms of PTSD at the time of the examination.

In July 1999, the employee of the adult foster care home 
reported that the veteran was incontinent of urine and stool; 
he would also slobber and say inappropriate things.  She 
stated that he no longer resided in the home as of March 
1999.

In July 1999, the Genesee County, Michigan, Mental Health 
Services Department 
reported that a placement of the veteran into adult foster 
care could not be made for a number of reasons.  The veteran 
was incontinent of bowel and bladder and refused to wear 
undergarments for his incontinence.  He also had poor 
personal hygiene and had been sexually inappropriate with 
adult foster care staff; he grabbed women and engaged in non-
private masturbation.  He urinated into wastebaskets and 
flower beds.  He was lethargic, unmotivated, and refused to 
participate in any activities.

From June to September 1999, the veteran was an inpatient at 
a VA Medical Center.  He was discharged to a Michigan 
veterans' facility.

In April 2001, the veteran underwent a neuropsychological 
evaluation by personnel from the psychological clinic of 
Michigan State University, East Lansing, Michigan.  It was 
noted that he had a history of schizophrenia, with 
hallucinations and delusional thinking, for which he had been 
hospitalized 10 or more times, and that he had also been 
diagnosed with PTSD.  At the time of the evaluation, the 
veteran was a resident of the Grand Rapids Veteran's Home.  
He was markedly obese and suffered from chronic obstructive 
pulmonary disease.  He required reminders to bathe.  
Psychological testing occurred over 2 days.  On the first 
day, the veteran attempted every task; there was no evidence 
that he was having hallucinations; he had some mild 
delusional thinking, but did not appear confused or require 
repetition of instructions.  On the second day of testing, 
the veteran was confused and disoriented; he was slobbering 
from the mouth; he yawned continuously and said that he 
wished he was in bed asleep; he scratched his stomach until 
it bled; and nurses took the veteran to be seen by a 
physician.  

The Michigan State University neuropsychologists reported 
diagnoses of: major depression, recurrent, of moderate 
severity; schizophrenia, chronic, undifferentiated type; and 
PTSD, chronic.  They stated that the diagnosis of 
schizophrenia was based on chart records, and his positive 
symptoms of schizophrenia appeared to be managed well by 
medication.  They reported that psychological testing 
suggested that "he is not currently experiencing distressing 
emotional symptoms".  However, they also reported that data 
from a clinical interview, chart records, and observation 
suggested that the veteran was enduring emotional distress 
due to traumatic experiences in Vietnam.  They stated that it 
was not possible to determine the relative contributions of 
schizophrenia and PTSD to the veteran's current overall 
functioning; both conditions seemed to be compromising the 
veteran's quality of life to a great extent.  

In May 2001, a private physician requested that the veteran 
be admitted to a hospice.

The Board notes that the report of the Michigan State 
neuropsychologists, to the extent that they found the veteran 
to have active symptomatology of service connected PTSD in 
April 2001, is in conflict with the findings at the most 
recent VA psychiatric examination in January 1997, which 
found no active PTSD symptoms.  To resolve the question of 
whether the veteran in fact currently has any significant 
symptoms of PTSD, for which the appellant is seeking an 
increased rating, the Board finds that the VCAA requires 
another psychiatric evaluation, and this case will be 
remanded to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the 
appellant identify all physicians and 
medical facilities, VA or non-VA, 
which have rendered psychiatric 
treatment to the veteran since April 
2001.  After obtaining any necessary 
releases from the veteran, the RO 
should attempt to obtain copies of all 
such clinical records.  In the event 
that any records identified by the 
appellant are not obtained, the RO 
should comply with the notice 
provisions of the VCAA.

2. The RO should then arrange for the 
veteran to undergo a psychiatric 
examination, by a fee-basis physician, 
if necessary.  It is imperative that 
the examiner review the pertinent 
medical records in the claims file and 
be provided with a separate copy of 
this REMAND.  The examiner should 
identify the symptomatology 
attributable to PTSD and the nature 
and extent of those symptoms.  The 
examiner is to identify those symptoms 
of schizophrenia which cannot be 
dissociated from PTSD.  The examiner 
should comment on the functional 
impairment and, specifically, the 
level of industrial impairment 
produced solely by PTSD 
symptomatology.  A code pertinent to 
the Global Assessment of Functioning 
(GAF) Scale should be assigned.  

Following completion of these actions, the RO should review 
the evidence and determine whether the claims for an 
increased rating for PTSD and TDIU may now be granted.  If 
the decision remains adverse, the appellant and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 



